DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: position adjuster, and position detector in claims 1, and 11; drive position detector of claim 2; rotation speed detector of claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US Pat No 9,776,819) in view of JP 5959912 (hereafter ‘912), further in view of Yoshinaga et al (US Pat No 4,733,281).
Regarding claims 1, and 8, as best understood, Yamane discloses a sheet conveying device comprising: 
a position detector (100-102) configured to detect a position of a side end of a conveyance target medium; 
a position adjuster (31) configured to move in at least one of a width direction of the conveyance target medium and a rotation direction of the conveyance target medium within a plan of sheet conveyance, while conveying the conveyance target medium, and to adjust a position of the conveyance target medium, according to the position of the side end portion of the conveyance target medium detected by the position detector (e.g. via the device shown in figure 4); and 
circuitry (140, 150) configured to change a conveying speed of the conveyance target medium (see column 12, lines 35-65).
It is noted that Yamane fails to disclose changing a rotation speed of a cylinder according to a change in position of the target medium after adjustment of the position adjuster.  However, ‘912 discloses a similar device wherein circuitry (201) is used to adjust the speed of the target medium after registration (e.g. via speed control 2).  It would have been obvious to one having 
Further, it is noted that Yamane and ‘912 fail to disclose the use of a gripping drum after registration.  However, Yoshinaga discloses a similar sheet conveying device comprising a cylinder (29) disposed downstream from a position adjuster in a sheet conveying direction and having a receiver (30) on the cylinder to receive the conveyance target medium.  It would have been obvious to one having ordinary skill to have modified the device taught by Yamane in view of ‘912 to use a cylinder having a handle to achieve the predictable result of providing a device with electrostatic traction to hold the sheet while an image is being formed (e.g. obvious to try with limited predictable results).  
Regarding claim 2, Yamane discloses a drive position detector (320, 330) configured to detect a drive position when the position adjuster moves in the at least one of the width direction of the conveyance target medium and the rotation direction of the conveyance target medium within the plan of sheet conveyance, wherein the combination discloses circuitry which changes the rotation speed of the cylinder based on a detection result of the drive position detector (see at least column 29, lines 39-46 and column 31 lines 39-47).
Regarding claims 3 and 9, Yamane discloses a rotation speed detector (120, 130) configured to detect a conveyance rotation speed of the cylinder, wherein the circuitry is configured to change the conveying speed of the conveyance target medium based on the 
Regarding claims 5 and 12, Yamane discloses the position detector detects the position of the side end portion of the conveyance target medium for multiple times (e.g. at least via the plurality), wherein the position adjuster adjusts the position of the conveyance target medium for multiple times according to the position of the side end portion of the conveyance target medium detected by the position detector, and wherein the circuitry changes the rotation speed of the cylinder for multiple times according to the position of the conveyance target medium after adjusted by the position adjuster (noted in column 12, lines 35-65).
Regarding claims 6 and 13, Yamane discloses each of a number of times to change the position of the conveyance target medium by the position adjuster and a number of times to change the rotation speed of the cylinder by the circuitry is smaller than a number of times to detect the position of the side end portion of the conveyance target medium by the position detector (e.g. in a case where the sheet is oriented correctly from the start).
Regarding claims 7 and 14, Yamane discloses an image forming apparatus (see at least figure 1)
Regarding claim 10, Yamane discloses changing the rotation speed of the cylinder based on an amount of change of the position of the conveyance target medium and the rotation speed of the cylinder (e.g. noted in column 12, lines 35-65).



Response to Arguments
Applicant’s arguments, see page 7, lines 9-14, filed 11/9/20, with respect to claim 1 have been fully considered and are persuasive.  The Interpretation of Circuitry under 112(f) has been withdrawn. 
Applicant’s arguments, see the entirety of page 8, filed 11/9/20, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 112(a) has been withdrawn. 
The following applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive:
In response to the applicant’s argument that the 112(f) interpretation shouldn’t be used for “position adjuster”, and “… position detector”; the applicant’s arguments are directed solely toward the term “circuitry”, which as noted above in both the “Claim Interpretation” section as well as the “Response to Arguments” section as being withdrawn.  However, the other limitations recited above are not understood in the art to be “a structure” or “a particular structure” which performs the recited function and is still treated as being interpreted under 112(f).
In response to the applicant’s argument that a translation of the prior art wasn’t provided, it is noted that the translation is absent in the previous action.  Accordingly, the translation is provided.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Patrick Cicchino/Primary Examiner, Art Unit 3619